Citation Nr: 1802326	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  16-36 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and J.T.


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1957 to April 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In April 2017, the Veteran presented sworn testimony during a hearing at the RO, which was chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

It is as likely as not that the Veteran's right knee osteoarthritis and degenerative arthritis, and subsequent total arthroplasty, is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for a right knee osteoarthritis and degenerative arthritis, status post total arthroplasty, have been met.  38 U.S.C. §§ 1131, 5107; 38 C.F.R. §§ 3.101, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim of entitlement to a right knee disability is being granted herein.  Accordingly, VA's duties to notify and assist with respect to these issues are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  38 U.S.C. § 5103, 5103A ; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The evidence of record establishes that the Veteran underwent total right knee arthroplasty in 2012 due to osteoarthritis and end-stage degenerative joint disease.  See Private treatment records of March 2012, August 2016, and VA examination of June 2016.  Additionally, service treatment records document complaints of knee pain and swelling on at least three occasions in 1957, with a possible torn meniscus, and possible internal derangement of the right knee noted in July 1958.  

In December 2017, the Board obtained a medical opinion from a Veteran's Health Administration (VHA) expert, who provided a positive nexus opinion.  Specifically, following review of the record, the expert opined that the Veteran's current right knee osteoarthritis and total right knee arthroplasty were at least as likely as not related to the in-service complaint and treatment of the right knee.  The expert indicated that in orthopedic literature, it is a known fact medically that a medial meniscus injury, such as the Veteran's in-service injury, will over time accelerate osteoarthritis of the knee, and that it usually takes 20 to 30 years for the arthritis to require treatment.  The first documented symptoms occurred in 1999.  Additionally, an April 2017 medical letter was provided by the Veteran.  The letter states that a meniscus tear can lead to loss of cartilage and progression of osteoarthritis which would eventually require a knee arthroplasty when symptoms indicated. 

The Board notes that there are also negative nexus opinions of record. See August 2014 VA addendum opinion and June 2016 VA medical opinion.  The August 2014 VA examiner indicated that the Veteran's right knee injury pre-dated service, and was not discussed when the left knee was evaluated in service, therefore the right knee was not service related.  The Board observes, however, that service treatment records do indicate a right knee torn meniscus and possible internal derangement, and that the Veteran was presumed sound upon entry into service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304.  This opinion is assigned very little probative value.


The June 2016 VA examiner opined that the Veteran's right knee disability was less likely than not related to service based on the rationale that the separation examination was silent on the right knee, and based on lack of treatment records prior to 2012.  However, the expert opinion discussed above explains that a lack of treatment for several years is not inconsistent with medical knowledge of this type of injury.

In light of the probative evidence above, the Board finds that the Veteran's current right knee disability, had its onset during military service.  Service connection for right knee osteoarthritis and degenerative arthritis, status post total arthroplasty, is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2017).  


ORDER

Entitlement to service connection for right knee osteoarthritis and degenerative arthritis, status post total arthroplasty, is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


